UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7619


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

DEMETRIUS HARRISON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:07-cr-00083-BO-1)


Submitted: April 25, 2017                                         Decided: May 10, 2017


Before GREGORY, Chief Judge, and MOTZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Harrison, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demetrius Harrison appeals the district court’s order denying his motion to reduce

his sentence of imprisonment by nine months.        Because the district court correctly

concluded that it lacked the authority to grant Harrison’s motion, we affirm. See United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2